COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Sean Michael McGuire v. The State of Texas

Appellate case number:    01-14-00241-CR

Trial court case number: 11-DCR-057073

Trial court:              240th District Court of Fort Bend County

       The State’s First Motion for Extension of Time filed on February 9, 2015 is GRANTED,
in part. The State’s brief is due May 1, 2015. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: February 12, 2015